In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-3012
MATTHEW STANEK, et al.,
                                                Plaintiffs-Appellants,

                                 v.

ST. CHARLES COMMUNITY UNIT
SCHOOL DISTRICT #303, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 13-cv-3106 — John W. Darrah, Judge.
                     ____________________

   SUBMITTED FEBRUARY 23, 2015— DECIDED APRIL 9, 2015
                 ____________________

   Before WOOD, Chief Judge, and ROVNER and SYKES, Circuit
Judges.
    WOOD, Chief Judge. Matthew Stanek, now 20 years old,
is autistic. While he was a high school student in the St.
Charles Community Unit School District #303 (“the Dis-
trict”), he received special-education services. Although he is
now in college, he and his parents, Bogdan and Sandra
Stanek, still have some accounts to settle with the District.
2                                                   No. 14-3012

Invoking their rights under the federal Constitution and sev-
eral laws, they have sued both the District and various ad-
ministrators and teachers for failing to provide necessary
educational services to Matthew before his graduation. The
district court dismissed the action against Bogdan and San-
dra on the theory that they lack standing to sue. Although
Matthew did have standing, the court dismissed his case for
failure to sue an appropriate party. We conclude that some of
these rulings do not withstand scrutiny. We therefore vacate
the dismissal in part and remand for further proceedings.
                                I
    Our recitation of the facts relies upon the Staneks’ com-
plaint, accepting as true their factual allegations and draw-
ing all reasonable inferences in their favor. See Virnich v. Vor-
wald, 664 F.3d 206, 212 (7th Cir. 2011). Matthew was an A and
B honors student through his sophomore year in the District.
He achieved this performance with the help of the accom-
modations specified in his Individualized Education Pro-
gram (“IEP”), which provided for a variety of services to ad-
dress his social and communicative deficits. For example, it
allowed him extra time to complete tests and homework and
required teachers to provide him with study guides. But
when Matthew entered his junior year of high school, sever-
al of his teachers stopped giving him study guides or extra
time. They justified this action with the argument that it was
wrong to provide study guides in advanced classes and that
the extra time hurt rather than helped Matthew. At the same
time, the teachers pressured him to drop his ad-
vanced-placement and honors courses, asserting that these
classes would be too difficult.
No. 14-3012                                                 3

    Without the measures specified in the IEP, Matthew
started receiving failing grades in the AP and honors classes,
but he refused to drop them. Concerned, Bogdan and Sandra
scheduled a meeting at the school to discuss the situation.
That only made matters worse: some of Matthew’s teachers
began neglecting to record good grades he had earned and
recording grades lower than those he actually had earned.
These teachers also refused to give Matthew credit for com-
pleted work and ignored his questions about his assign-
ments. Matthew became distressed and anxious, and he be-
gan to suffer headaches and nausea and to miss school. His
parents were forced to hire a tutor to compensate for the pe-
riods when he was out of school or too distraught to learn.
School administrators also began ignoring Bogdan and San-
dra’s requests for Matthew’s educational records and refused
to meet with them.
    Six months into his junior year, Matthew came due for a
mandatory special-education reevaluation. By law the Dis-
trict was required to obtain Bogdan and Sandra’s consent to
proceed with the reevaluation. See 34 C.F.R. § 300.300(c). But
by then they did not trust his teachers, and so they refused
to consent. Unable to hold the reevaluation meeting, the
school administrators filed an administrative complaint to
overrule the need for parental consent. See id. § 300.507(a).
The three Staneks responded with a cross-complaint alleging
that the District and several teachers and administrators had
denied educational services to Matthew and had discrimi-
nated and retaliated against him and his parents. Mediation
proved fruitless, and eventually the hearing officer dis-
missed the Staneks’ complaint for failure to comply with
prehearing requirements. By then Matthew was 19 years old
and in college. As we understand matters, however, he still
4                                                  No. 14-3012

would have been able to take advantage of some services
from the District despite that fact, and he was financially in-
jured because the District’s actions had forced his parents to
hire the tutor.
                               II
   The Staneks turned to state court, where they sought re-
view of the hearing officer’s decision as well as relief against
the District and several administrators and teachers in their
individual and official capacities under 42 U.S.C. § 1983, in-
voking the Individuals with Disabilities Education Act
(“IDEA”), 20 U.S.C. §§ 1400 to 1418, the Rehabilitation Act,
29 U.S.C. §§ 701 to 796l, the Americans with Disabilities Act,
42 U.S.C. §§ 12201 to 12213 (“ADA”), and the Fourteenth
Amendment. They contended that the defendants had de-
nied Matthew a “free appropriate public education,” dis-
criminated against him based on his disabilities, retaliated
against him based on his parents’ advocacy, denied the par-
ents their right to participate in Matthew’s special-education
process, and retaliated against the parents for asserting that
right.
    The defendants removed the suit to federal court and
promptly filed a motion to dismiss. They argued that the
Staneks have sued the wrong parties, that the parents are
trying to litigate claims belonging to Matthew, and that the
parents fail to state any claim of their own. They did not con-
tend, however, that Matthew fails to state a claim for relief,
assuming that the complaint names proper defendants. And
although the individual defendants asserted qualified im-
munity as a defense to the plaintiffs’ individual-capacity
theories under § 1983, none of the defendants raised lack of
exhaustion as an affirmative defense.
No. 14-3012                                                    5

    The district court for the most part was persuaded by the
defendants’ arguments. Characterizing the lawsuit as one
brought by the parents “only on behalf of Matthew,” the
court first concluded that Bogdan and Sandra lacked stand-
ing to sue. It reasoned that their only possible claim arose
under IDEA, but their right to press that claim had reverted
to Matthew when he turned 18 years old. It dismissed each
of the individual defendants in their individual capacities.
With respect to the statutory claims, the court held that the
plaintiffs had no right of action against individual persons;
with respect to the constitutional claim, the court held that
the defendants were entitled to qualified immunity. Turning
to the official-capacity claims, the court found that the inclu-
sion of the individual defendants was “redundant and un-
necessary” since their employer, the District, is a named de-
fendant “who has had an opportunity to respond to the
suit.” Nevertheless, the court did not permit the suit against
the District to go forward, because it thought that the school
board, not the District, was the “proper party to be sued.” It
gave Matthew, though not his parents, leave to file an
amended complaint against the board within 30 days. When
Matthew chose not to do so, the court closed the case.
                               III
    All three Staneks have appealed. The defendants assert
that the principal issue on appeal is whether the district
court abused its discretion in terminating the lawsuit after
Matthew ignored the court’s deadline for filing an amended
complaint. They analogize the court’s order to a dismissal for
failure to prosecute under Federal Rule of Civil Procedure
41(b). That is both incorrect and, in this case, a self-defeating
strategy. If we thought that the district court had imposed
6                                                    No. 14-3012

such a drastic sanction without an explicit warning, we
would probably conclude that the court abused its discre-
tion. See Sroga v. Huberman, 722 F.3d 980, 982–83 (7th Cir.
2013); Gabriel v. Hamlin, 514 F.3d 734, 737 (7th Cir. 2008). But
the district court in fact simply followed decisions from this
court encouraging district judges to allow time to file poten-
tially curative amendments before closing a good lawsuit
with a defective complaint. See Williams v. Wahner, 731 F.3d
731, 734 (7th Cir. 2013). In this instance, the court had dis-
missed a good portion of the Staneks’ complaint with preju-
dice, plainly foreclosing the possibility of a successful
amendment to that part of the case. And only Matthew, not
his parents, was invited to amend. He was under no obliga-
tion to do so, however. Like any plaintiff, he was entitled to
accept the dismissal as one with prejudice and take an ap-
peal in which he could test the legal sufficiency of his com-
plaint. Cf. Anderson v. Catholic Bishop of Chi., 759 F.3d 645, 649
(7th Cir. 2014); Furnace v. Bd. of Trs. of S. Ill. Univ., 218 F.3d
666, 669–70 (7th Cir. 2000). Matthew’s choice not to file an
amended complaint is irrelevant to this appeal, and so we
move on to the Staneks’ arguments.
                                A
    The Staneks first contend that the district court improper-
ly dismissed the District in the belief that a school district is
not itself amenable to suit and can be sued only through its
board. We agree with the Staneks here. IDEA designates the
“local educational agency” as the proper defendant. 20
U.S.C. § 1413. Illinois, in turn, defines the “local educational
agency” for purposes of IDEA to include a school board or
school district. 20 U.S.C. § 7801(26); 105 ILCS 105/3(d); see
also 20 U.S.C. § 1401(19)(A). We have not faced the question
No. 14-3012                                                     7

whether an Illinois school district may be sued in its own
name, but see 105 ILCS 5/10-2 (providing that the “directors
of each district” may sue and be sued), though we have ad-
judicated many special-education suits brought by and
against school districts in Illinois, see, e.g., M.B. v. Hamilton
Se. Schs., 668 F.3d 851 (7th Cir. 2011); McCormick v. Waukegan
Sch. Dist. No. 60, 374 F.3d 564 (7th Cir. 2004); Evanston Cmty.
Consol. Sch. Dist. No. 65 v. Michael M., 356 F.3d 798 (7th Cir.
2004); Rodiriecus L. v. Waukegan Sch. Dist. No. 60, 90 F.3d 249
(7th Cir. 1996); Gary A. v. New Trier High Sch. Dist. No. 203,
796 F.2d 940 (7th Cir. 1986). We freely acknowledge that the
unexamined assumptions of prior cases do not control the
disposition of a contested issue. See, e.g., Dahlstrom v. Sun-
Times Media, 777 F.3d 937, 945 (7th Cir. 2015). This case, how-
ever, does not require us to break any new ground. The
Staneks named as a defendant the superintendent in his offi-
cial capacity, in which he “stands in for the agency he man-
ages”—in this case the school board. See Walker v. Snyder,
213 F.3d 344, 346 (7th Cir. 2000) (abrogated on other grounds
by Legal Servs. Corp. v. Velazquez, 531 U.S. 536 (2001)); see also
Malone v. Nielson, 474 F.3d 934 (7th Cir. 2007) (lead defendant
is superintendent in official capacity, and neither district nor
school board are named defendants); Sanville v. McCaughtry,
266 F.3d 724, 732 (7th Cir. 2001) (“Official capacity suits are
actions against the government entity of which the official is
a part.”). The defendants more or less concede this by mak-
ing the circular argument that all of the individual defend-
ants named in their official capacity—the superintendent
among them—are “redundant and unnecessary parties” be-
cause their “employer, the School District, is a named party.”
The court therefore should not have cast aside the suit, inso-
8                                                   No. 14-3012

far as it ran against the District or the school board, so quick-
ly.
                               B
                               1
    With at least one proper plaintiff and proper defendant,
we are now ready to consider whether the Staneks’ com-
plaint states a claim for relief. We start with Matthew’s statu-
tory claims. Matthew contends that the complaint sufficient-
ly alleges that the District denied him a free appropriate
public education. Again, we agree with him. There is more
than enough detail in this complaint to put the defendants
on notice. Matthew alleges that his school denied him the
study guides and extra time to complete tests and home-
work that his IEP required, and that as a result he began fail-
ing classes in subjects in which he had received As and Bs in
previous years. That is sufficient to state a claim for a denial
of a free appropriate public education. See 20 U.S.C.
§ 1415(f)(3)(E)(ii); 34 C.F.R. § 300.513(a)(2); Bd. of Educ. of
Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 189
(1982) (“[T]he definition also requires that such instruction
and services … comport with the child’s IEP.”); Van Duyn v.
Baker Sch. Dist. 5J, 502 F.3d 811, 821–22 (9th Cir. 2007). It is
also easy to envision an appropriate remedy, since the Dis-
trict can be compelled to provide current services to address
deficits caused by past unlawful conduct. See McCormick,
374 F.3d at 568 n.1.
   Matthew also argues that it was error to dismiss his dis-
crimination claims under § 504 of the Rehabilitation Act, 29
U.S.C. § 794, and the ADA, 42 U.S.C. § 12132. A disabled
plaintiff making a discrimination claim under either § 504 or
No. 14-3012                                                      9

the ADA must allege that he was qualified under the statute
for a particular program and was discriminated against be-
cause of his disability. See S.S. v. E. Ky. Univ., 532 F.3d 445,
453 (6th Cir. 2008); Baird v. Rose, 192 F.3d 462, 467 (4th Cir.
1999); see also Jaros v. Ill. Dep't of Corrs., 684 F.3d 667, 671–73
(7th Cir. 2012). It is true that something more than a bare vio-
lation of IDEA is required to establish disability discrimina-
tion in an educational program. CTL v. Ashland Sch. Dist., 743
F.3d 524, 529–30 (7th Cir. 2014); Sellers v. Sch. Bd. of Manassas,
141 F.3d 524, 528–29 (4th Cir. 1998). But Matthew has alleged
enough to state a plausible claim. See Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). He says that because of his
autism and the extra attention he needed, his teachers tried
to push him out of their classes, refused to comply with his
IEP, and even required him to work on group projects when
his disability prevents him from being able to work with
peers. This treatment caused him extreme anxiety, loss of
self-esteem, emotional stress, and physical pain, and pre-
vented him from attending school every day, resulting in lost
educational opportunity. At this stage in the litigation, that is
sufficient. See CTL, 743 F.3d at 529–30; Sellers, 141 F.3d at
528–29.
    Matthew’s retaliation claim, on the other hand, was cor-
rectly dismissed. Matthew, like his parents, contends that the
District retaliated after Bogdan and Sandra asserted their
rights under the Rehabilitation Act and the ADA. The ques-
tion here is whose rights Matthew is trying to assert. Both
the Rehabilitation Act and the ADA make it unlawful to re-
taliate for the exercise of rights conferred by those statutes.
See Cassimy v. Bd. of Educ. of Rockford Pub. Schs. Dist. #205,
461 F.3d 932, 938 (7th Cir. 2006). Matthew’s allegation focuses
on actions the District took against his parents after they at-
10                                                   No. 14-3012

tempted to assert their own statutory rights concerning his
education. Crucially, Matthew does not say that the District
retaliated against him based on any protected action that he
took. Without such an allegation, he has not stated a claim
for retaliation. See Thompson v. N. Am. Stainless, LP, 131 S. Ct.
863, 867–68 (2011) (holding that employer’s adverse action
taken against third party is retaliation against employee, not
third party); Elsensohn v. St. Tammany Parish Sheriff's Office,
530 F.3d 368, 374 (5th Cir. 2008) (rejecting third-party retalia-
tion claims under ADA and Age Discrimination in Employ-
ment Act). This does not, however, foreclose a retaliation
claim by Bogdan and Sandra, as we will see.
                                2
    We turn next to Bogdan and Sandra’s statutory claims.
They begin by arguing that the dismissal of their IDEA claim
was premature. They urge that they are real parties in inter-
est because, contrary to the district court’s understanding,
the District also violated their rights under statute, not just
Matthew’s. A careful reading of the complaint shows this to
be true. To state a claim under IDEA they needed to allege
that the District denied them the procedural rights that IDEA
guarantees to parents, including participation in meetings
and access to records, see 20 U.S.C. §§ 1412(a)(6); 1414(d), (e);
1415(a), (b)(1); Winkelman v. Parma City Sch. Dist., 550 U.S.
516, 524, 531 (2007); Mosely v. Bd. of Educ. of City of Chi., 434
F.3d 527, 532 (7th Cir. 2006), and that the District’s actions
caused Matthew to lose an educational opportunity,
see Knable ex rel. Knable v. Bexley City Sch. Dist., 238 F.3d 755,
765 (6th Cir. 2001). Bogdan and Sandra allege that the Dis-
trict intentionally kept them from participating in spe-
cial-education procedures when teachers and administrators
No. 14-3012                                                11

ignored their phone calls and attempts to schedule meetings
and ignored eight requests for Matthew’s records. These ac-
tions, they allege, enabled the school to continue neglecting
Matthew, causing him emotional distress and academic loss.
This is enough to state a claim that their own rights under
IDEA were violated. We have presumed that IDEA authoriz-
es a claim for reimbursement when resources are expended
to compensate for a school district’s noncompliance with an
IEP. Malone, 474 F.3d at 935–37. And “standing to pursue a
reimbursement claim belongs to that party, whether parents
or child, ‘who actually expend[ed] resources.’” Id. at 937.
Bogdan and Sandra allege that they paid for tutors for Mat-
thew, giving them an easily observable stake in this case.
    The district court realized that Bogdan and Sandra at one
time had their own rights, but it thought that those rights
shifted to Matthew when he turned 18. The dispute on this
point centers on a Delegation of Rights form that Matthew
executed in April 2013, before this lawsuit was filed; the
form authorized his parents to act for him. Under IDEA,
states may provide that all rights assigned to a parent under
the statute will become rights of the child receiving services
when that child reaches the age of majority. See 20 U.S.C.
§ 1415(m). Illinois has directed that “all rights accorded to
the student’s parents” under IDEA “transfer to the student”
except in limited circumstances. 105 ILCS 5/14-6.10; 23 ILL.
ADMIN. CODE § 226.690. One of those circumstances is the
execution by the adult child of a Delegation of Rights, the
form which is prescribed by statute. 105 ILCS 5/14-6.10. This
is the form Matthew executed.
   Bogdan and Sandra contend that Matthew’s delegation of
rights permits them to continue pursuing their claim for re-
12                                                 No. 14-3012

dress of violations of their rights under IDEA. The district
court, with encouragement from the defendants, decided to
split hairs and hold that the delegation did not include Mat-
thew’s right to sue. It reasoned that the form speaks only to
“decisions concerning my education,” which, it thought, do
not include litigation. Neither the court nor the defendants
cite any authority for this interpretation. To our knowledge
no Illinois court has spoken on the subject. But this is a writ-
ten document, and we are free to construe it for ourselves.
    Doing so, we are not persuaded by the district court’s po-
sition. Under the statute, Illinois directs that “all rights” of
the parent revert to the child absent a delegation, and the de-
fendants do not assert that the state intended—without say-
ing so and in the very same statutory provision—to pre-
scribe language for a form delegation which would give the
parents so little. The defendants’ reading would not even
give to parents the procedural rights they once held and
would need to exercise their child’s right to make education-
al decisions. That leads to the second point: IDEA is en-
forced, when necessary, through litigation, and we have no
reason to think that the Illinois statute was intended to per-
mit a child receiving IDEA benefits to give control over edu-
cational decisions to a parent but not allow the parent to fol-
low through with litigation if necessary. It is telling, more-
over, that the defendants have never asserted that Matthew’s
participation in this lawsuit on his own behalf constitutes an
implicit termination of his written delegation to his parents.
    Bogdan and Sandra also sufficiently allege that the Dis-
trict retaliated against them by shutting them out of the spe-
cial-education process, in violation of the Rehabilitation Act
and the ADA. The circuits that have addressed the question
No. 14-3012                                                   13

agree that these statutes protect a parent’s request for a
school to accommodate a child’s disability. See, e.g., A.C. v.
Shelby Cnty. Bd. of Educ., 711 F.3d 687, 698 & n.4 (6th Cir.
2013) (collecting cases); Blanchard v. Morton Sch. Dist., 509
F.3d 934, 938 (9th Cir. 2007) (concluding that parent can sue
under Rehabilitation Act and ADA “at least insofar as she is
asserting and enforcing the rights of son and incurring ex-
penses for his benefit”). Bogdan and Sandra do not catalog
in their complaint the adverse actions taken against Matthew
as a result of their requests, but they do allege that the school
froze them out after their requests. This is enough.
See Mosely, 434 F.3d at 533–34. As an aside, we note that the
defendants assert that Bogdan and Sandra have attempted,
but failed, to claim that the District discriminated against
them personally. We do not read their complaint to encom-
pass a claim for discrimination, in contrast to retaliation. On-
ly Matthew has alleged discrimination.
                               3
    We turn next to all three plaintiffs’ invocation of 42 U.S.C.
§ 1983. The district court construed that claim broadly to in-
clude both constitutional and statutory claims. It concluded
that § 1983 cannot be used to enforce IDEA, the Rehabilita-
tion Act, or the ADA. This conclusion, at least with respect to
IDEA, was incorrect. It is true that the federal courts of ap-
peal are split on whether parties can bring claims under
§ 1983 for violations of IDEA. Compare N.B. v. Alachua Cnty.
Sch. Bd., 84 F.3d 1376, 1379 (11th Cir. 1996) (assuming availa-
bility of § 1983 for IDEA violation); Angela L. v. Pasadena In-
dep. Sch. Dist., 918 F.2d 1188, 1193 n.3 (5th Cir. 1990) (§ 1983
actions permissible); and Mrs. W. v. Tirozzi, 832 F.2d 748 (2d
Cir. 1987) (same), with A.W. v. Jersey City Pub. Schs., 486 F.3d
14                                                    No. 14-3012

791, 803 (3d Cir. 2007) (en banc) (IDEA’s comprehensive re-
medial scheme forecloses § 1983 actions); Diaz-Fonseca v.
Puerto Rico, 451 F.3d 13, 28 (1st Cir. 2006) (same); Robb v.
Bethel Sch. Dist., 308 F.3d 1047 (9th Cir. 2002) (same); Padilla v.
Sch. Dist. No. 1, 233 F.3d 1268 (10th Cir. 2000) (same); and
Sellers, 141 F.3d at 529 (same). Some circuits have been inter-
nally inconsistent on the issue. See Blanchard, 509 F.3d at 937
(collecting cases); compare Heidemann v. Rother, 84 F.3d 1021
(8th Cir. 1996), and Crocker v. Tenn. Secondary Schs. Athletic
Ass’n, 980 F.2d 382 (6th Cir. 1992), with Gean v. Hattaway, 330
F.3d 758 (6th Cir. 2003) and Digre v. Roseville Schs. Indep. Dist.
No. 623, 841 F.2d 245 (8th Cir. 1988).
    This court, however, has come down on the side of hold-
ing that § 1983 can be an avenue for pursuing remedies un-
der IDEA. See Marie O. v. Edgar, 131 F.3d 610, 621–22 (7th
Cir. 1997) (concluding that plaintiffs had cognizable class-
action claim under § 1983 to enforce IDEA rights, and imply-
ing that Congress intended to make § 1983 remedy available
to beneficiaries of IDEA); Charlie F. v. Bd. of Educ. of Skokie
Sch. Dist. 68, 98 F.3d 989 (7th Cir. 1996) (assuming possibility
of § 1983 remedy for IDEA violations). These decisions may
need to be revisited in light of City of Rancho Palos Verdes v.
Abrams, 544 U.S. 113 (2005), see A.W., 486 F.3d at 792, but this
is not the time to do so, as neither the district court nor the
defendants relied on them. On the other hand, our sister cir-
cuits have uniformly held that § 1983 cannot be used to ob-
tain damages under the Rehabilitation Act or the ADA.
See Okwu v. McKim, 682 F.3d 841, 845 (9th Cir. 2012) (Title I
of ADA); Latasha v. Hous. Indep. Sch. Dist., 629 F.3d 450, 456–
57 (5th Cir. 2010) (ADA and Rehabilitation Act); M.M.R.-Z v.
Puerto Rico, 528 F.3d 9, 13 n.3 (1st Cir. 2008) (ADA); Alsbrook
v. City of Maumelle, 184 F.3d 999, 1010–11 (8th Cir. 1999)
No. 14-3012                                                   15

(en banc) (Title II of ADA); Lollar v. Baker, 196 F.3d 603, 608–
10 (5th Cir. 1999) (Rehabilitation Act); Holbrook v. City of Al-
pharetta, 112 F.3d 1522, 1531 (11th Cir. 1997) (Rehabilitation
Act and ADA).
    We think it best to refrain from deciding at this time
whether any of the Staneks might be able to seek recourse
under § 1983. It is not clear that resolution of this question
will make any practical difference in this case. Furthermore,
the question of liability comes first, and unless the Staneks
muster sufficient evidence during discovery to survive a mo-
tion for summary judgment on their statutory claims, the
scope of available remedies is unimportant. We leave this
issue for the district court to revisit and develop on remand,
if necessary.
                               4
    Finally we turn to the individual defendants other than
the superintendent. The district court correctly dismissed
these defendants in their official capacity because the
Staneks also sued the District. See Kentucky v. Graham, 473
U.S. 159, 166 (1985); Richman v. Sheahan, 270 F.3d 430, 439
(7th Cir. 2001). The district court was also correct to dismiss
them in their individual capacity for the discrimination and
retaliation claims arising directly under the Rehabilitation
Act and the ADA. See Walker, 213 F.3d at 346 (explaining that
“as a rule there is no personal liability under Title II” of the
ADA); Silk v. City of Chicago, 194 F.3d 788, 797 n.5, 798 n.7
(7th Cir. 1999) (finding no individual liability under ADA,
and explaining that Rehabilitation Act is nearly identical);
see also Emerson v. Thiel Coll., 296 F.3d 184, 189–90 (3d Cir.
2002) (Title III of ADA and Rehabilitation Act); Garcia v.
S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 107 (2d Cir.
16                                                 No. 14-3012

2001) (ADA and Rehabilitation Act); Alsbrook, 184 F.3d at
1005 n.8 (ADA); Hiler v. Brown, 177 F.3d 542, 546–47 (6th Cir.
1999) (Rehabilitation Act).
    We draw the line, however, at the IDEA claims, which
should have gone forward at this stage. We have not found a
decision from any circuit holding that individual school em-
ployees cannot be personally liable for violating IDEA.
See Padilla, 233 F.3d at 1274 (declining to “address whether
the IDEA imposes individual liability or permits damage
awards”). We offer no opinion on the issue now, because it is
relatively undeveloped. It was also premature to dispense
with the Staneks’ § 1983 claims on qualified-immunity
grounds with such an undeveloped record. See Kiddy-Brown
v. Blagojevich, 408 F.3d 346, 357 (7th Cir. 2005).
                              IV
    We have considered the Staneks’ remaining contentions
and conclude that none has merit. The judgment is AFFIRMED
as to Matthew Stanek’s claim of retaliation under the Reha-
bilitation Act and the ADA, all plaintiffs’ official-capacity
claims against the individual defendants except for Superin-
tendent Donald Schlomann, the individual-capacity claims
arising under the Rehabilitation Act and the ADA, and any
further claims not addressed explicitly in this decision. In all
other respects the judgment is VACATED, and the case is
REMANDED for further proceedings consistent with this deci-
sion.